 


110 HR 5993 IH: Presidential Signing Statements Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5993 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To promote congressional and public awareness, understanding, and political accountability of presidential signing statements. 
 
 
1.Short title This Act may be cited as the Presidential Signing Statements Act of 2008. 
2.PurposeThe purpose of this Act is to promote congressional and public awareness, understanding, and political accountability of Presidential signing statements. 
3.FindingsCongress makes the following findings: 
(1)Signing statements that declare the President’s intent to disregard provisions of bills he has signed into law because he believes they may offend the Constitution raise serious constitutional concerns. 
(2)The statements are in tension with the President’s constitutional obligation to take care that the laws be faithfully executed. 
(3)The statements are in tension with the President’s duty to defend and uphold the Constitution in determining whether a bill should be signed when the President believes it contains unconstitutional provisions. 
(4)The statements are in tension with the decision of the United States Supreme Court holding the line-item veto unconstitutional in Clinton v. New York; the statements seem indistinguishable from an absolute line-item veto which Congress has no opportunity to override, and which skew the balance of power over legislation in favor of the President. 
(5)Seeking judicial review of the constitutionality of signing statements is problematic because of the difficulty of discovering a plaintiff with standing under Article III of the Constitution. 
(6)Most Members of Congress and the public neither know nor understand the significance of presidential signing statements. 
(7)Fashioning an enlightened congressional and public response to presidential signing statements would profit enormously by greater scrutiny. 
4.Transmitting and publishing Presidential signing statementsThe President shall transmit to the Speaker of the House of Representatives and the chairman of the Committee on the Judiciary of the House of Representatives and the majority leader of the Senate and the chairman of the Committee on the Judiciary of the Senate each signing statement that declares or insinuates the intention of the President to disregard provisions of any bill he has signed into law because he believes it is unconstitutional. The transmissions shall be made no later than three calendar days after the issuance of the statements. The President shall also have such statements published in the Federal Register according to the same terms and conditions as if they were substantive final rules issued by the Department of Justice. 
5.Testimony by the Attorney General, Deputy Attorney General, or White House CounselThe Attorney General, Deputy Attorney General, or White House Counsel shall testify before the Committees on the Judiciary of the House of Representatives or Senate at the behest of any single Member of either committee to explain the meaning and justification of every presidential signing statement covered by this Act. Executive privilege shall not be recognized as a valid basis for refusing to appear or refusing to answer a question pertinent to the legal reasoning behind a signing statement or its legal ramifications. 
6.LimitationNo monies of the United States shall be authorized or expended to implement any law accompanied by a signing statement covered by this Act if either section 4 or section 5 have been violated in any respect. 
 
